[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                FEB 19, 2010
                              No. 09-13137                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                 D. C. Docket No. 07-01433-CV-T-24-MAP

SHIN CREST PTE, LTD,
d.b.a. Shin Crest Metal & Plastic Products LTD
d.b.a. Dongguan Shin Crest Metal & Plastic Co. LTD,
DONGGUAN SHINDIN METAL & PLASTIC PRODUCTS LTD,
d.b.a. Dongguan Shin Crest Metal & Plastic Product Co. LTD,
d.b.a. Shin Crest Metal & Plastic Products LTD,


                                                          Plaintiffs-Appellants,

                                   versus

AIU INSURANCE COMPANY,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 19, 2010)
Before DUBINA, Chief Judge, BIRCH and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant Shin Crest PTE, Ltd. (“Shin Crest”) appeals the district court

order granting summary judgment in favor of Appellee AIU Insurance Company

(“AIU”) on its bad-faith denial of insurance coverage claims and the district court

order denying Shin Crest’s motion to alter or amend the judgment. Shin Crest

alleges that AIU breached its duty of good faith by settling the underlying personal

injury claims for the policy limits on behalf of a co-insured, leaving Shin Crest

exposed to its own defense costs and possible judgment. After reviewing the briefs

and the record, we affirm the district court orders.

                                 I. BACKGROUND

      The district court order granting summary judgment thoroughly explains the

facts relating to the instant proceeding. See Shin Crest PTE, Ltd. v. AIU Ins. Co.,

605 F. Supp. 2d 1234, 1235–39 (M.D. Fla. 2009). We incorporate those facts here

and briefly highlight the most important facts discussed by the district court. Mr.

and Mrs. Blair, the plaintiffs in the underlying products liability action, steadfastly

refused to enter into a settlement with Shin Crest while pursuing their claims

against Sam’s Club, the vendor of the allegedly injurious product. The Blairs

ultimately entered into a settlement with Sam’s Club equaling the remaining value



                                           2
of the insurance policy owned by Shin Crest, extinguishing AIU’s duty to defend

and indemnify Shin Crest.

      The Blairs contend that, if asked at mediation of their claims against Sam’s

Club, they would have agreed to a global settlement releasing both Sam’s Club and

Shin Crest. This self-serving statement (the Blairs are the contractual recipients of

portions of any judgment in this case) is at odds with the numerous portions of the

record that indicate that it was the Blairs’ strategy from the inception of the suit to

pursue a settlement with Sam’s Club exclusively, and to sue Shin Crest in a

separate proceeding. Even accepting their assertion as true, their uncommunicated

state of mind does not show that AIU ever knew that it could settle the Blairs’

claims with both Sam’s Club and Shin Crest at any time before it executed the

settlement on behalf of Sam’s Club. In fact, the Blairs’ recorded communications

to AIU reflected in the record convey exactly the opposite impression.

                           II. STANDARD OF REVIEW

      We review the district court’s grant of summary judgment de novo. Fanin v.

U.S. Dep’t of Veterans Affairs, 572 F.3d 868, 871 (11th Cir. 2009). We review the

district court’s denial of a motion under Fed. R. Civ. P. 59(e) for abuse of

discretion. Lawson v. Singletary, 85 F.3d 502, 507 (11th Cir. 1996).

                                  III. DISCUSSION



                                            3
      In Contreras v. U.S. Security Insurance Co., 927 So. 2d 16 (Fla. Dist. Ct.

App. 2006), a Florida appellate court discussed at length the duty of an insurer to

co-insureds when the claimant is willing to settle with only one of the insureds.

The court concluded that an insurer’s duty of good faith to an insured is fulfilled

when it attempts, unsuccessfully, to obtain a release for the insured while settling

claims against a co-insured. Id. at 21. Conversely, an insurer that fails to settle on

behalf of a co-insured because it cannot obtain a settlement for both insureds may

be held liable for bad faith as to the co-insured. Id. The court explained the

insurer’s duty this way:

      Once it became clear that [the claimant] was unwilling to settle with
      [the insured] and give him a complete release, [the insurer] had no
      further opportunity to give fair consideration to a reasonable
      settlement offer for [the insured]. Since [the insurer] could not force
      [the claimant] to settle and release [the insured], it did all it could do
      to avoid excess exposure to [the insured].

Id. In a concurring opinion, one judge clarified the import of Contreras:

              If an insurer is given a reasonable period of time in which to
      settle . . . and it is entirely clear that within that time the plaintiff is not
      going to release the [insured], the insurer as a matter of law cannot
      have breached a duty of good faith to the [insured]. The majority
      opinion will benefit insurers by clarifying that, if they are unable to
      obtain a release for all defendants, they can still settle with one
      without being in bad faith.

Id. at 22 (Klein, J. concurring).

      In this case, AIU simply followed the applicable Florida law in electing to

                                             4
settle on behalf of Sam’s Club, to the detriment of Shin Crest. Because the Blairs

were unwilling to settle with Shin Crest, the only conclusion that can be drawn

from the record, we hold that AIU fulfilled its duty to Shin Crest by trying, though

unsuccessfully, to obtain for it a release from liability. Shin Crest tries to seize on

the Blairs’ admission that they would have settled their claims globally if presented

with an offer for the policy limits at mediation. There is no indication in the record

that AIU ever knew of this potential concession—all of the communications from

the Blairs and their attorney pointed to the contrary. We therefore conclude that

AIU complied with the duties imposed on it by Contreras as a matter of law.

                                 IV. CONCLUSION

      Because the facts demonstrate that AIU fulfilled its duties to Shin Crest as a

matter of law, we affirm the district court order granting summary judgment.

Upon reaching this conclusion, we find no abuse of discretion in the district court

order denying Shin Crest’s Rule 59(e) motion.

AFFIRMED.




                                            5